J-A32027-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ESTATE OF SARA JANE GRIMM,                   IN THE SUPERIOR COURT OF
DECEASED                                                  PENNSYLVANIA




APPEAL OF: REBECCA BERNHARD,
EXECUTRIX

                                                        No. 370 WDA 2015


                     Appeal from the Order January 30, 2015
                 In the Court of Common Pleas of Mercer County
                        Orphans' Court at No(s): 2011-153


BEFORE: SHOGAN, J., OTT, J., and STABILE, J.

MEMORANDUM BY OTT, J.:                               FILED OCTOBER 15, 2015

        Rebecca Bernhard, Executrix of the Estate of Sara Jane Grimm,

Deceased, brings this appeal from the order entered January 30, 2015, in

the Court of Common Pleas of Mercer County, that imposed a sanction of

$900.00 in attorney fees on Bernhard for responding to an interrogatory

propounded by appellee, William L. Grimm,1 with a frivolous objection. We

quash this appeal due to a lack of jurisdiction.2

____________________________________________


1
    Grimm is the decedent’s stepson.
2
  On April 13, 2015, this Court directed Bernhard to show cause why the
appeal should not be quashed. Bernhard responded by letter dated April 23,
2015. Thereafter, on April 27, 2015, this Court discharged the rule to show
cause and permitted the appeal to proceed, with the issue of jurisdiction
deferred to the merits panel. See Order, 4/27/2015.
J-A32027-15



      The orphans’ court summarized the background of this appeal, as

follows:

      On September 16, 2014, [Grimm] served Interrogatories and
      Requests for Production of Documents on [Bernhard].
      [Bernhard’s] answers to the discovery requests contained
      numerous objections. This prompted [Grimm] to file a “Motion to
      Dismiss Petitioner’s Objections to Respondent’s Interrogatories
      and Request for Production of Documents, Determine Sufficiency
      of Answers, and Request for Sanctions.”

      A hearing on the Motion to Dismiss occurred on December 1,
      2014. As a result, this Court entered an order requiring
      [Bernhard] to answer or comply with all discovery requests
      within ten (10) days of the date of the order. Additionally, in the
      event [Bernhard] again objected to any interrogatory or
      discovery request, and that objection was later determined to be
      frivolous in nature, [Bernhard] was advised that sanctions would
      be imposed.

      On December 11, 2014, [Bernhard] provided supplemental
      answers to [Grimm’s] discovery requests, which again contained
      numerous objections. This prompted [Grimm] to file a
      “Supplemental Motion to Dismiss Petitioner’s Objections to
      Respondent’s Interrogatories and Request for Production of
      Documents, Determine Sufficiency of Answers, and Request for
      Sanctions.” On January 30, 2015, a hearing on [Grimm’s]
      Supplemental Motion to Dismiss occurred, and this Court found
      that [Bernhard’s] objection to Interrogatory No. 11 was
      frivolous. Accordingly, the above sanction [of $900 in attorney
      fees] was imposed.

      Pursuant to Pa.R.C.P. Rule 4019(g)(1), the order of December 1,
      2014 was an “order compelling compliance” of a discovery
      matter following an opportunity for a hearing on same.
      [Grimm’s] “Supplemental Motion to Dismiss ... and Request for
      Sanctions” was a “subsequent motion for sanctions” as set forth
      under subparagraph (g)(1). The sanction imposed resulted
      because [Bernhard] “failed to obey” the order of December 1,
      2014 by responding to an interrogatory with an objection that
      was determined to be frivolous in nature at the hearing held on
      January 30, 2015.

                                     -2-
J-A32027-15



Orphans’ Court Pa.R.A.P. 1925(b) Opinion, 4/27/2015, at 1–2.

      At the outset, we address the issue of appealablity.

      As a general rule:

      The appealability of an order directly implicates the jurisdiction
      of the court asked to review the order. “[T]his Court has the
      power to inquire at any time, sua sponte, whether an order is
      appealable.” Pennsylvania law makes clear:

          [A]n appeal may be taken from: (1) a final order or an
          order certified as a final order (Pa.R.A.P. 341); (2) an
          interlocutory order as of right (Pa.R.A.P. 311); (3) an
          interlocutory order by permission (Pa.R.A.P. 312, 1311,
          42 Pa.C.S.A. § 702(b)); or (4) a collateral order
          (Pa.R.A.P. 313).

In re Moskowitz, 115 A.3d 372, 388–389 (Pa. Super. 2015) (citation and

internal citations omitted).

      Under Pa.R.A.P. 341, the present order awarding attorney fees as a

discovery sanction is not a final order.   See Pa.R.A.P. 341(b)(1) (defining

final order as “any order that disposes of all claims and of all parties”). See

also Angelicho v. Myers, 110 A.3d 1046 (Pa. Super. 2015) (default

judgment entered as discovery sanction was not final, appealable order; the

sanction order did not dispose of all claims against all parties); T.M. v.

Elwyn, Inc., 950 A.2d 1050 (Pa. Super. 2008) (in general, discovery orders

are not final and are therefore unappealable); Robec, Inc. v. Poul, 681
A.2d 809 (Pa. Super. 1996) (generally, Superior Court will not provide

interim supervision of discovery proceedings conducted in connection with

pending litigation).



                                     -3-
J-A32027-15



         Furthermore, the order does not fall within any of the categories

delineated in Pa.R.A.P. 342, which provides an appeal as of right from

certain orders of the orphans’ court.3

____________________________________________


3
    Rule 342, titled, “Appealable Orphans’ Court Orders,” provides:

        (a) General rule. An appeal may be taken as of right from the
        following orders of the Orphans’ Court Division:

           (1) An order confirming an account, or authorizing or
           directing a distribution from an estate or trust;

           (2) An order determining the validity of a will or trust;

           (3) An order interpreting a will or a document that forms
           the basis of a claim against an estate or trust;

           (4) An order interpreting,            modifying,   reforming   or
           terminating a trust;

           (5) An order determining the status of fiduciaries,
           beneficiaries, or creditors in an estate, trust, or
           guardianship;

           (6) An order determining an interest in real or personal
           property;

           (7) An order issued after an inheritance tax appeal has
           been taken to the Orphans' Court pursuant to either 72
           P.S. § 9186(a)(3) or 72 P.S. § 9188, or after the orphans’
           Court has made a determination of the issue protested
           after the record has been removed from the Department
           of Revenue pursuant to 72 P.S. § 9188(a); or

           (8) An order otherwise appealable as provided by Chapter
           3 of these rules.

Pa.R.A.P. 342(a).



                                           -4-
J-A32027-15



      Pursuant to Rule 342(a)(8), an orphans’ court order not otherwise

immediately appealable under Rule 342 may still be immediately appealable

if it meets the criteria under another rule in Chapter 3 of these rules.

Regarding Rule 313, this Court has held:        “[D]iscovery orders involving

privileged material are nevertheless appealable as collateral to the principal

action pursuant to Pa.R.A.P. 313 (‘Collateral Orders’).”    T.M., supra, 950

A.2d at 1056. The present order, however, does not compel the production

of any privileged material, and no argument is made that the “right involved

is too important to be denied review and the question presented is such that

if review is postponed until final judgment in the case, the claim will be

irreparably lost.” See Pa.R.A.P. 313(b); T.M., supra.

      Bernhard cites no legal authority in support of her position that this

Court has jurisdiction to review the underlying order, but points to an earlier

appeal by Grimm in this case as dispositive of the issue of appealability.

See Bernhard’s Brief at 12. See also In re Estate of Grimm, ___ A.3d

___ [1186 WDA 2014] [2015 Pa. Super. Unpub. LEXIS 1078] (Pa. Super.

April 23, 2015) (unpublished memorandum).         Our review, however, finds

Grimm’s prior appeal of a contempt order to be distinguishable from the

present one, taken from the order awarding attorney fees as a discovery

sanction for a frivolous objection pursuant to Pa.R.C.P. No. 4019 (providing

for discovery sanctions).




                                     -5-
J-A32027-15



     As discussed above, the present order is not appealable under any of

the relevant rules of appellate procedure.   Accordingly, we quash this

appeal.

     Appeal quashed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/15/2015




                                  -6-